Title: From Thomas Jefferson to Robert Pigott, [3 June 1788]
From: Jefferson, Thomas
To: Pigott, Roger


          
            [Paris, 3 June 1788]
          
          Mr. Montgomery and his mother seem uneasy that such a sum in cash as 8000£ should be tied up in his hands by the marriage settlement. I apprehend this uneasiness may be removed and your daughter provided for more surely by settling lands of the value of 8000£on her for life (if she survives her husband) and after both their deaths, on the children of their joint bed in such proportions as the survivor shall by deed or will direct. While this secures the estate to the children, it makes them in some degree dependant on their parents for the proportion which each is to have. To render a child independant of it’s parents is to ruin it’s education, it’s morals, it’s reputation and it’s fortune.
          The confidential manner in which I have been applied to on this occasion by the parties renders it my duty to them to make another observation and the perfect readiness to do what is right which I have observed in yourself and Mrs. Montgomery encourages me in doing it. Experience in England has established the proportion between the fortune brought to the husband by the  wife and the Jointure settled on her and her children by him, so that no question is ever made on that. For every thousand pounds of fortune which the husband receives with her he settles a hundred a year on her for her life, if she survives him, and on her children by him, after the death of both parties. Your daughter bringing to her husband 3000£fortune, the settlement on her should have been only of £6000 worth of lands or if you consider 8000£as the proper provision for her, then you should have given her £4000 and Mr. Montgomery should settle on her 8000£worth of lands supposed to yield 400£a year, for her life, to go to his and her children after both their deaths.
          Upon the whole, my idea of what should be done is this. That the 3000£or 4000£as you please should be paid to Mr. Montgomery on his arriving at age and confirming the marriage settlement, and that he should settle 6000£ or 8000£ worth of land on himself and his wife for their joint lives, then on the survivor for his or her life, then to the children of the joint bed in such proportions as the surviving parent shall by deed or will have directed: and that this be declared to be in lieu and satisfaction of Mrs. Montgomery’s right of dower in her husband’s lands, and of a distributive share of his personal estate.—I fear this opinion may appear to you officious. But having been consulted confidentially I cannot speak by halves. I feel myself bound to express the whole of my opinion if I express any part of it, and for this the parties have called on me. The infancy of the young [people] renders it a duty to take care of their interests equally and to declare what is the justice due to both. Both of them citizens of America, both enfants and both in a foreign country wherein I am in some degree charged with the interests of my fellow citizens, I feel myself placed in such a position of duty as will I hope apologize for the liberty I have taken, and entitle me to the pardon of yourself and Mrs. Montgomery to whom I send a copy of this letter. I have the honour to be with sentiments of the most perfect esteem & respect Sir your most obedient & most humble servant,
          
            Th: Jefferson
          
        